Filed Pursuant to Rule 424(b)(3) Registration No. 333-141744 PROSPECTUS SUPPLEMENT No. 2 DATED DECEMBER 7, 2007 TO PROSPECTUS DATED May 16, 2007 OF NUTRACEA 32,050,000 SHARES COMMON STOCK The final prospectus of NutraCea dated May 16, 2007, as amended by prospectus supplement dated May 16, 2007 and prospectus supplement dated November 15, 2007, is supplemented to include the following updated information: Selling Security Holders Table The “Selling Security Holders” table contained in the final prospectus dated May 16, 2007 is updated to reflect a transfer to the Fort Mason Master LP of warrants to purchase a total of 300,000 shares of NutraCea common stock warrants immediately exercisable.These shares were previously held beneficially by Nite Capital, LP.Percentage of beneficial ownership is based on approximately 142,776,599 shares of common stock outstanding as of November 2, 2007. CommonShares BeneficiallyOwned Prior to Offering CommonShares Offered by this Prospectus CommonShares Beneficially Owned After Offering Name of Selling Shareholder Number Percentage Fort Mason Master LP (4) 2,535,570 2,253,840 281,730 * Fort Mason Partners LP (4) 164,430 146,160 18,270 * * Represents holdings of less than one percent (4) The shares listed herein are owned by Fort Mason Master, L.P, and Fort Mason partners, L.P. (collectively, the “Fort Mason Funds”).1,033,010 shares of common stock underlying warrants immediately exercisable are held of record by Fort Mason Master, L.P. and 66,990 of common stock underlying warrants immediately exercisable are held of record by Fort Mason Partners, L.P.Fort Mason Capital, LLC serves as the general partner of each of the Fort Mason Funds and, in such capacity, exercises sole voting and investment authority with respect to such shares. Mr. Daniel German serves as the sole managing member of Fort Mason Capital, LLC. Fort Mason Capital, LLC and Mr. German disclaim beneficial ownership of the shares, except to the extent of its or his pecuniary interest, if any.In addition, reported ownership includes shares registered under Registration Number 333-129839.
